
	
		II
		Calendar No. 560
		110th CONGRESS
		2d Session
		S. 1189
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2007
			Mr. Pryor (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			January 22
			 (legislative day, January 3), 2008
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To designate the Federal building and
		  United States Courthouse located at 100 East 8th Avenue in Pine Bluff,
		  Arkansas, as the George Howard, Jr. Federal Building and United States
		  Courthouse.
	
	
		1.George Howard, Jr. Federal Building and
			 United States Courthouse
			(a)DesignationThe Federal building and United States
			 Courthouse, located at 100 East 8th Avenue in Pine Bluff, Arkansas, shall be
			 known and designated as the George Howard, Jr. Federal Building and
			 United States Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States Courthouse referred to in subsection (a) shall be deemed to
			 be a reference to the George Howard, Jr. Federal Building and United
			 States Courthouse.
			
	
		January 22 (legislative day, January 3), 2008
		Reported without amendment
	
